DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  After careful analysis of the specification and scope of the claims, examiner concludes that the subject matter, as claimed, does not comply with the enablement requirement.
Claim 7 recites: “The air filtration system of claim 6, wherein said wavelength is approximately 354nm.”
Claim 18 recites: “The air filtration system of claim 17, wherein said UV lamp provides said UV C light wherein said wavelength is approximately 354nm.”
Non-Patent Literature (NPL) titled “Using UVC Light-Emitting Diodes at Wavelengths of 266 to 279 Nanometers to Inactivate Foodborne Pathogens and Pasteurize Sliced Cheese.”, published on January 2016 on the Applied and Environmental Microbiology Scientific Journal by the American Society for Microbiology and written by Soo et al., discloses that “UV light covers a wavelength spectrum from 100 to 380nm and is subdivided into three regions by wavelength: UVA (320 to 400nm), UVB (280 to 320nm) and UVC (200 to 280nm).  Among them, UVC has the strongest germicidal effect and is widely used in the form of mercury lamps to inactivate microorganisms (see page 11, 1st paragraph).”  
	Having carefully analyzed the claimed limitations of claims 7 and 18, and instant specification, examiner concludes that the subject matter claimed on claims 7 and 18 does not comply with the enablement requirement because the well-known wavelength spectrum that has the strongest germicidal effect is UV-C, which encompass wavelengths in the range of from 200nm to 280nm, and hence, the wavelength of approximately 354nm is not in the UV-C spectrum.
	Further, claim 18 discloses that “said UV lamp provides UV C light wherein said wavelength is approximately 354nm”, which is not within the UVC spectrum known by one skilled in the art, as evidenced above by Soo.
There appears to be something missing or not mentioned by the applicant, which makes the invention undue or unreasonable. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	Referring to Factor (A), the breath of the Claims
Claim 7 recites: “The air filtration system of claim 6, wherein said wavelength is approximately 354nm.”
Claim 18 recites: “The air filtration system of claim 17, wherein said UV lamp provides said UV C light wherein said wavelength is approximately 354nm.”
As already discussed above, Non-Patent Literature (NPL) titled “Using UVC Light-Emitting Diodes at Wavelengths of 266 to 279 Nanometers to Inactivate Foodborne Pathogens and Pasteurize Sliced Cheese.”, published on January 2016 on the Applied and Environmental Microbiology Scientific Journal by the American Society for Microbiology and written by Soo et al., discloses that “UV light covers a wavelength spectrum from 100 to 380nm and is subdivided into three regions by wavelength: UVA (320 to 400nm), UVB (280 to 320nm) and UVC (200 to 280nm).  Among them, UVC has the strongest germicidal effect and is widely used in the form of mercury lamps to inactivate microorganisms (see page 11, 1st paragraph).”  
Further, there is not enough disclosure in the specification that indicates to one of ordinary skill in the art how to properly operate the air filtration system along with the wavelength of approximately 354nm in order to efficiently kill or render micro-organisms non-contagious utilizing a UV lamp at a wavelength of 354nm.  What operating conditions are to be utilized to ensure proper and efficient killing or micro-organisms using this wavelength, e.g. time, flow-rate?  Evidence must be provided.
Referring to Factors (B) and (C) The nature of the invention and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
state of the 
prior art:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Air purification and sterilization is very well-known in the art.  One skilled in the art knows the UV light spectrum and how the UV light spectrum is subdivided into the regions by wavelength: UVA (320nm to 400nm), AVB (280 to 320nm) and UVC (200 to 280nm).  It is also well known in the art that UVC has the strongest germicidal effect and is widely used to inactivate microorganisms (see discussion of Soo above). 
Referring to Factor (D), Level of one of ordinary skill:
Air purification and sterilization utilizing ultraviolet lights is very well known in the art, and therefore, a high level of ordinary skill in the art is not needed to fully understand the scope of the claimed invention.  But the lack of working examples and operating conditions of the air filtration system with a UV light to kill or render micro-organisms non-contagious using a wavelength of 354nm, do not enable one of ordinary skill in the art to carry out the claimed invention with undue experimentations because of the lack of expected results.  Further, there is no evidence provided by the applicant for the unexpected results.
Referring the Factor (E) and (F), Level of Predictability in the Art and Amount of Direction Provided by the Inventor:
There level of predictability in the related art is high. Comparing the claimed limitations with the mentioned publication above (Soo et al.), the instant application does not comply with the enablement requirement.   What operating conditions are to be utilized to ensure proper and efficient killing micro-organisms using this wavelength, e.g. time, flow-rate?  Is there enough direction in the specification, e.g. working examples, or evidence to support that a UV wavelength of 354nm will efficiently kill or render micro-organisms non-contagious, and hence, obtain unexpected results by one of ordinary skill in the art?  Also, is there evidence that the UVC spectrum encompasses 354nm, as claimed in claim 18 and disclosed in the specification?  According to the disclosure, the UVC wavelength of approximately 354nm as disclosed by the applicant goes against what is known in the art.
Referring to Factor (G), The existence of working examples
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The applicant does not provide working examples, operating conditions or parameters, or evidence to prove efficient killing of micro-organisms. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites: “The air filtration system of claim 17, wherein said UV lamp provides said UV C light wherein said wavelength is approximately 354nm.”  This limitation is considered indefinite because it is unclear as to what applicant is referring to.  Is applicant intending to claim that the UV lamp provides UV C light or is applicant intending to claim that the UV lamp provides UV light at a wavelength of 354nm?  It is known in the art that the UV C light spectrum is from 200 to 280nm, and not 354nm.
This is evidenced by Soo et al. (“Using UVC Light-Emitting Diodes at Wavelengths of 266 to 279 Nanometers to Inactivate Foodborne Pathogens and Pasteurize Sliced Cheese.”  Applied and Environmental Microbiology. American Society for Microbiology., hereinafter Soo).
	Soo discloses that UV light covers a wavelength spectrum from 100 to 380nm and is subdivided into three regions by wavelength: UVA (320 to 400nm), UVB (280 to 320nm) and UVC (200 to 280nm).  Among them, UVC has the strongest germicidal effect and is widely used in the form of mercury lamps to inactivate microorganisms (see page 11, 1st paragraph).  
Claim 18 recites: “The air filtration system of claim 17, wherein said UV lamp provides said UV C light wherein said wavelength is approximately 354nm.”  There is no mention of a UV C light previously in any of the claims which claim 18 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites: “The air filtration system of claim 12, wherein off-set holes of said UV shield minimizes UV exposure of said air filtration system filter and other internal component while allowing for airflow.”  There is no mention of off-set holes or an air filtration system filter previously in claim 12.  Therefore, there is insufficient antecedent basis of these limitations in the claim.
For purposes of examination examiner will interpret Claim 22 as reciting: “The air filtration system of claim 19, wherein off-set holes of said UV shield minimizes UV exposure of said filter and other internal component while allowing for airflow.”  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: “The air filtration system of claim 2,  wherein said internally polished aluminum shield controls and enhances reflection of UV wavelength enhancing kill ability when micro-organisms are introduced to it.”  However, this limitation is already claimed by the combination of claims 1 and 2.  Therefore, claim 9 fails to further limit the subject matter of claim 2. 
 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 16-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nelsen et al. (US Pat. Pub. No. 2005/0000365, hereinafter Nelsen).
In regards to Claim 12, Nelsen discloses an air filtration system (#2) comprising:
a UV shield (#20, #22) made of a material that controls or enhances reflection of UV wavelength enhancing kill ability of micro-organisms that are introduced to it (see figures 1-3, and paragraph [0039]; the cartridge (#20) is constructed of aluminum or any other suitable reflective material to provide reflective surfaces within the cartridge for reflecting UV radiation at varying angles from the internal walls of the cartridge shell (#22) during system operation.); 
a fan/motor housing assembly (see figure 2 and paragraph [0035]);
a UV lamp (#21) (see figures 1-3 and paragraphs [0036] and [0039]);
a base assembly (#19) (see figures 1-2 and paragraph[0036]); and
a filter (#52) (see figures 1 and 2, and paragraphs [0047]-[0048]).
In regards to Claim 16, Nelsen discloses wherein the UV shield (#20, #22) has a double wall (#15, #16) to protect said filter and other internal components from UV light (see figure 2, and paragraphs [0019], [0037] [0039]; The cartridge (#20) is preferably constructed of a suitable opaque material to substantially limit or prevent UV radiation emitting within the cartridge from penetrating through the cartridge shell (#22).).
In regards to Claim 17, Nelsen discloses wherein said UV lamp (#21) provides UV light that has a wavelength that kills or renders micro-organisms non-contagious (see paragraph [0039]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen
In regards to Claim 20, Nelsen discloses further comprising shielding located above and below said UV lamp (#34, #24) (see figures 2-3 and paragraph [0040]).
Examiner notes that although Nelsen is silent in regards to wherein the shielding is made out of plastic, changing the type of material of the shielding to plastic is a mere engineering design choice in order to obtain a desired end-result, such as for improves aesthetic appearance or economic savings, has no patentable weight and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claims 1,  4-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Fink et al. (US Pat. Pub. No. 2014/0212327, hereinafter Fink) and Gates et al. (US Pat. Pub. No. 2012/0318147, hereinafter Gates).
In regards to Claim 1, Nelsen discloses an air filtration system (#2) comprising:
an air filtration system (#2) that pulls air into an air filtration system filter (#52) at 360° equally spaced around vertical structure of said air filtration system (see figures 1 and 2, and paragraphs [0011]; intake grill (#11) pulls air into the filter (#52) at 360º equally spaced around the vertical structure of the system);
said air filtration system filter (#52) coated with a photocatalyst to effectively reduce odors and remove any volatile organic compounds, i.e. aldehyde molecules, entrained in the air stream (see figures 1 and 2, and paragraphs [0047]-[0048]); 
a shield (#20, #22) made of a material that controls and enhances the reflection of UV wavelength enhancing kill ability of micro-organisms that are introduced to it (see paragraph [0039]; the cartridge (#20) is constructed of aluminum or any other suitable reflective material to provide reflective surfaces within the cartridge for reflecting UV radiation at varying angles from the internal walls of the cartridge shell (#22) during system operation.); 
said shield (#20, #22) surrounding a UV light lamp (#21) (see figures 1-3 and paragraph [0039]).
Nelsen fails to disclose:
wherein the air filtration system filter is comprised of a compressed carbon structure of activated carbon impregnated with potassium permanganate to remove aldehyde molecules; and 
said air filtration system filter having external surfaces surrounded by an antimicrobial material.
In regards to (1), Fink teaches an air filtration system comprising an add on filter for applying an ultraviolet light to an environment to create oxidizing agents for killing microbes, such as bacteria, mold, and viruses, and for destroying odors (see paragraph [0006]).  The air filtration system comprises an ultraviolet light source for emitting a broad spectrum of ultraviolet light, a catalytic target structure mechanically coupled to the ultraviolet light source, and an add on filter, i.e. air filtration system filter, wherein the add on filter comprises a cartridge which includes a potassium permanganate coated carbon activated filter (see paragraphs [0007]-[0008]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen by substituting a known air filtration system filter with another known air filtration system filter, such as an air filtration system filter comprised of a compressed carbon structure of activated carbon impregnated with potassium permanganate to remove aldehyde molecules, as claimed by the applicant, with a reasonable expectation of success, as Fink teaches an air filtration system comprising an ultraviolet light source for emitting a broad spectrum of ultraviolet light, a catalytic target structure mechanically coupled to the ultraviolet light source, and an add on filter, i.e. air filtration system filter, wherein the add on filter comprises a cartridge which includes a potassium permanganate coated carbon activated filter, whereby the filter in combination with the ultraviolet light efficiently creates oxidizing agents for killing microbes, such as bacteria, mold, and viruses, for destroying odors and for specific VOC removal (see paragraphs [0006]-[0008] and [0040]).  
Nelsen, in view of Fink, fails to disclose wherein said air filtration system filter having external surfaces surrounded by an antimicrobial material.
	In regards to (2), Gates teaches an indoor air filter comprising non-woven fibers, activated carbon and an antimicrobial bonded to the non-woven fibers to form a filter media (see paragraph [0006]).  The antimicrobial is silver and the carbon and the silver are bonded to the fibers to form a pleated mechanical filter media (see paragraph [0009]). Activated carbon adsorbs a variety of volatile organic compounds (VOCs) and smog while maintaining a low resistance to air flow.  The filter media is resistant to a wide range of chemicals, does not absorb moisture and will not support microbial growth (see paragraph [0013]). The silver and carbon can be bonded to the fiber media using a binder process, wherein the silver is added with a dispersant to the binder process, so that the silver is evenly dispersed among the media, i.e. external surfaces surrounded by the antimicrobial material (see paragraph [0015]).  The filter media can be used in a room air conditioning system or can be used with a room air cleaner that has a filter in it and can fit into existing filter housings so fume and odor control is available without costly retro-fitting or expensive housing and fans (see paragraph [0022]). 
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, in view of Fink, by having said air filtration system filter to have external surfaces surrounded by an antimicrobial material, as claimed by the applicant, with a reasonable expectation of success, as Gates teaches an indoor air filter comprising non-woven fibers, activated carbon and an antimicrobial bonded to the non-woven fibers to form a pleated mechanical filter media, wherein activated carbon adsorbs a variety of volatile organic compounds (VOCs) and smog while maintaining a low resistance to air flow and the filter media is resistant to a wide range of chemicals, does not absorb moisture and will not support microbial growth, whereby the silver and carbon can be bonded to the fiber media using a binder process, and the silver is added with a dispersant to the binder process, so that the silver is evenly dispersed among the media, wherein the filter media can be used in a room air conditioning system or can be used with a room air cleaner that has a filter in it and can fit into existing filter housings so fume and odor control is available without costly retro-fitting or expensive housing and fans (see paragraph [0022]).
	In regards to Claim 4, Nelsen, in view of Fink, and Gates, discloses the air filtration system as recited in claim 1.  Although Nelsen, as modified above, is silent in regards to wherein said antimicrobial material traps and captures large particles improving said air filtration system filter to work more efficiently, Nelsen, as modified above, discloses substantially the same air filtration system and the same air filtration system filter having substantially similar antimicrobial as claimed by the applicant.  Therefore, it is reasonably obvious, absent evidence to the contrary, that Nelsen’s air filtration system will function in the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
	In regards to Claim 5, Nelsen, in view of Fink, and Gates, discloses the air filtration system as recited in claim 1.  Although Nelsen, as modified above, is silent in regards to wherein said air filtration system filter adsorbs thousands of different chemicals and other smaller particles, Nelsen, as modified above, discloses substantially the same air filtration system and the same air filtration system filter as claimed by the applicant.  Therefore, it is reasonably obvious, absent evidence to the contrary, that Nelsen’s air filtration system will function in the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
	In regards to Claim 6, Nelsen discloses wherein UV light from said UV light lamp (#21) has a wavelength that kills or renders micro-organisms non-contagious (see paragraph [0039]).
	In regards to Claim 8, Nelsen discloses wherein said micro-organisms consist of mold, yeast, fungus, spores, endospores, bacteria and viruses (see paragraph [0039]).
	In regards to Claim 11, Nelsen discloses wherein said air filtration system is controlled by a dimmer on-off switch to allow an operator multiple different speeds when using said air filtration system (see paragraph [0053]; Nelsen discloses control button 71 is a power button that serves as an on/off switch for operation of the fan 12 and electronic ballast 17, while control buttons 72 and 73 effectively increase or decrease the speed of the speed of the fan in selected increments. The fan is preferably controlled by DC voltage and can be adjusted to any selected number of speeds (e.g., sixteen speeds or infinite variable speeds).).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen, in view of Fink and Gates, and further in view of Krosney et al. (US Pat. Pub. No. 2015/0078960, hereinafter Krosney).
	In regard to Claim 2, Nelsen, in view of Fink and Gates, discloses the air filtration system as recited in claim 1.  Nelsen discloses wherein the shield (#20, #22) is made of aluminum (see paragraph [0039]), but fails to disclose wherein the internal surface of said shield is made of polished aluminum.
	However, Krosney teaches an apparatus for air sterilization and disinfection comprising means for drawing air from the surrounding environment into the apparatus, an air management chamber which provides exposure of airborne pathogens in the air to UV radiation via UV LEDs and a filter treated with silver ions, i.e. antimicrobial, wherein the air management chamber comprises reaction tubes having the internal surface made out of polished aluminum because it is light weight, inexpensive and is UV reflective thereby promoting adequate UV flux density within the reaction tube (see paragraphs [0028], [0036] and [0064]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, in view of Fink and Gates, by having the shield to be made of aluminum and internal surface of said shield being made of polished aluminum, as claimed by the applicant, with a reasonable expectation of success, as Krosney teaches an apparatus for air sterilization and disinfection comprising means for drawing air from the surrounding environment into the apparatus, an air management chamber which provides exposure of airborne pathogens in the air to UV radiation via UV LEDs and a filter treated with silver ions, i.e. antimicrobial, wherein the air management chamber comprises reaction tubes, i.e. shield, with the internal surfaces made out of polished aluminum because it is light weight, inexpensive and is UV reflective thereby promoting adequate UV flux density within the reaction tube (see paragraphs [0028], [0036] and [0064]).
In regards to Claim 9, Nelsen, in view of Fink, Gates and Krosney, discloses the air filtration system as recited in claim 2.  Although Nelsen, as modified above, is silent in regards to wherein said internally polished aluminum shield controls and enhances reflection of UV wavelength enhancing kill ability when micro-organism are introduced to it, Nelsen, as modified above, discloses substantially the same air filtration system and the shield as claimed by the applicant.  Therefore, it is reasonably obvious, absent evidence to the contrary, that Nelsen’s air filtration system will function in the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen, in view of Fink and Gates, and further in view of Bruno et al. (WO2011/138569A1, relied on machine translation, hereinafter Bruno).
In regards to Claim 3, Nelsen, in view of Fink and Gates discloses the air filtration system as recited in claim 1. Nelsen discloses wherein the filter is coated with a photocatalyst to effectively reduce odors and/or remove any volatile organic compounds (VOCs) entrained in the air stream (see paragraph [0048]), but fails to disclose wherein said aldehyde molecules are selected from formalin, formaldehyde, glutaraldehyde and other volatile materials. 
However, Bruno teaches an air purification assembly comprising a chemical filter coated with potassium permanganate and a UV light source which emits light at wavelengths of 254nm.  The chemical filter is suitable for carrying out oxidative chemical filtration other than any emission of aldehydes and this chemical filter quantitatively removes aldehydes, such as formaldehyde from the air (see paragraphs [0095], [0099] and [0106]-[0107]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, in view of Fink and Gates, by having said aldehyde molecules to be selected from formalin, formaldehyde, glutaraldehyde and other volatile materials, as claimed by the applicant, with a reasonable expectation of success, as Bruno teaches an air purification assembly comprising a chemical filter coated with potassium permanganate and a UV light source which emits light at wavelengths of 254nm, wherein the chemical filter is suitable for carrying out oxidative chemical filtration other than any emission of aldehydes and this chemical filter quantitatively removes aldehydes, such as formaldehyde from the air (see paragraphs [0095], [0099] and [0106]-[0107]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen, in view of Fink and Gates and further in view of Aries et al. (US Pat. Pub. No. 2019/0308122, hereinafter Aries).
In regards to Claim 10, Nelsen, in view of Fink and Gates discloses the air filtration system as recited in claim 1, but fails to disclose further comprising ports on top of said air filtration system which are re-positioned at any angle when air leaves said air filtration system.
	However, Aries teaches an air purifier that can be operated to remove particulates and impurities from ambient air, thereby improving air quality. The air purifier (#10) comprises a housing having a central chamber (#11), one or more air filters (#16), an air movement device (#18) configured to move air at least partially in axial direction and through the filter (#16).  The air filter (#16) can include one or more of an activate carbon filter, a UV lamp, HEPA filter or other filtering/purifying components (see figures 1-2, and paragraphs [0015]-[0016]). 
	The air purifier (#10) comprises a first exit path (#22) which includes a plurality of louvers (#36), i.e. ports on top of said air filtration system, positioned therein to direct the air generally vertically/axially as desired.  However, besides exiting strictly axially/vertically, the first exit path (#22) can be configured such that the first air flow (#32) exits at an angle of up to about ± 7.5º to vertical as desired.  The louvers (#36) associated with the first exit path (#22) can similarly be angled between about 7.5° and about −7.5° relative to the vertical/axial direction (see figure 4 and paragraph [0018]).  This is considered equivalent to the ports on top of said air filtration system which are re-positioned at any angle when air leaves said air filtration system.  
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, in view of Fink and Gates, by having ports on top of said air filtration system which are re-positioned at any angle when air leaves said air filtration system, as claimed by the applicant, with a reasonable expectation of success, as Aries teaches an air purifier comprising a housing having a central chamber, one or more air filters, an air movement device configured to move air at least partially in axial direction and through the filter, a UV lamp or other filtering/purifying components, and a first exit path which includes a plurality of louvers, i.e. ports, positioned therein to direct the air generally vertically/axially as desired, wherein besides exiting strictly axially/vertically, the first exit path can be configured such that the first air flow exits at an angle of up to about ± 7.5º to vertical as desired and the louvers associated with the first exit path can similarly be angled between about 7.5° and about −7.5° relative to the vertical/axial direction, thereby making it easy for the user to re-direct the purified air when desired (see figure 4 and paragraph [0018]).  
Nelsen discloses wherein the shield (#20, #22) is made of aluminum (see paragraph [0039]), but fails to disclose wherein the internal surface of said shield is made of polished aluminum.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen, in view of Krosney.
	In regards to Claim 13, Nelsen discloses the air filtration system as recited in claim 12, but fails to disclose wherein said UV shield is comprised of an internally polished aluminum shield.
	However, Krosney teaches an apparatus for air sterilization and disinfection comprising means for drawing air from the surrounding environment into the apparatus, an air management chamber which provides exposure of airborne pathogens in the air to UV radiation via UV LEDs and a filter treated with silver ions, i.e. antimicrobial, wherein the air management chamber comprises reaction tubes having the internal surface made out of polished aluminum because it is light weight, inexpensive and is UV reflective thereby promoting adequate UV flux density within the reaction tube (see paragraphs [0028], [0036] and [0064]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, by having the UV shield to comprise an internally polished aluminum shield, as claimed by the applicant, with a reasonable expectation of success, as Krosney teaches an apparatus for air sterilization and disinfection comprising means for drawing air from the surrounding environment into the apparatus, an air management chamber which provides exposure of airborne pathogens in the air to UV radiation via UV LEDs and a filter treated with silver ions, i.e. antimicrobial, wherein the air management chamber comprises reaction tubes, i.e. shield, with the internal surfaces made out of polished aluminum because it is light weight, inexpensive and is UV reflective thereby promoting adequate UV flux density within the reaction tube (see paragraphs [0028], [0036] and [0064]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Fink.
In regards to Claim 14, Nelsen discloses an air filtration system as recited in claim 12, but fails to disclose wherein said filter is comprised of a compressed carbon structure of activated carbon impregnated with potassium permanganate to remove aldehyde molecules.
However, Fink teaches an air filtration system comprising an add on filter for applying an ultraviolet light to an environment to create oxidizing agents for killing microbes, such as bacteria, mold, and viruses, and for destroying odors (see paragraph [0006]).  The air filtration system comprises an ultraviolet light source for emitting a broad spectrum of ultraviolet light, a catalytic target structure mechanically coupled to the ultraviolet light source, and an add on filter, i.e. air filtration system filter, wherein the add on filter comprises a cartridge which includes a potassium permanganate coated carbon activated filter (see paragraphs [0007]-[0008]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen by substituting a known air filtration system filter with another known air filtration system filter, such as an air filtration system filter comprised of a compressed carbon structure of activated carbon impregnated with potassium permanganate to remove aldehyde molecules, as claimed by the applicant, with a reasonable expectation of success, as Fink teaches an air filtration system comprising an ultraviolet light source for emitting a broad spectrum of ultraviolet light, a catalytic target structure mechanically coupled to the ultraviolet light source, and an add on filter, i.e. air filtration system filter, wherein the add on filter comprises a cartridge which includes a potassium permanganate coated carbon activated filter, whereby the filter in combination with the ultraviolet light efficiently creates oxidizing agents for killing microbes, such as bacteria, mold, and viruses, for destroying odors and for specific VOC removal (see paragraphs [0006]-[0008] and [0040]).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen in view of Gates.
In regards to Claim 15, Nelsen, discloses the air filtration system as recited in claim 12, but fails to disclose wherein said air filter is surrounded by an antimicrobial material.
	However, Gates teaches an indoor air filter comprising non-woven fibers, activated carbon and an antimicrobial bonded to the non-woven fibers to form a filter media (see paragraph [0006]).  The antimicrobial is silver and the carbon and the silver are bonded to the fibers to form a pleated mechanical filter media (see paragraph [0009]). Activated carbon adsorbs a variety of volatile organic compounds (VOCs) and smog while maintaining a low resistance to air flow.  The filter media is resistant to a wide range of chemicals, does not absorb moisture and will not support microbial growth (see paragraph [0013]). The silver and carbon can be bonded to the fiber media using a binder process, wherein the silver is added with a dispersant to the binder process, so that the silver is evenly dispersed among the media, i.e. external surfaces surrounded by the antimicrobial material (see paragraph [0015]).  The filter media can be used in a room air conditioning system or can be used with a room air cleaner that has a filter in it and can fit into existing filter housings so fume and odor control is available without costly retro-fitting or expensive housing and fans (see paragraph [0022]). 
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, by having said filter to be surrounded by an antimicrobial material, as claimed by the applicant, with a reasonable expectation of success, as Gates teaches an indoor air filter comprising non-woven fibers, activated carbon and an antimicrobial bonded to the non-woven fibers to form a pleated mechanical filter media, wherein activated carbon adsorbs a variety of volatile organic compounds (VOCs) and smog while maintaining a low resistance to air flow and the filter media is resistant to a wide range of chemicals, does not absorb moisture and will not support microbial growth, whereby the silver and carbon can be bonded to the fiber media using a binder process, and the silver is added with a dispersant to the binder process, so that the silver is evenly dispersed among the media, wherein the filter media can be used in a room air conditioning system or can be used with a room air cleaner that has a filter in it and can fit into existing filter housings so fume and odor control is available without costly retro-fitting or expensive housing and fans (see paragraph [0022]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen, in view of Fink and Gates and further in view of Kleinberger et al. (US Pat. Pub. No. 2019/0063763, hereinafter Kleinberger) and as evidenced by Soo.
In regards to Claim 7, Nelsen, in view of Fink and Gates, discloses the air filtration system as recited in claim 6, but fails to disclose wherein said wavelength is approximately 354nm.
However, Kleinberger teaches a system for the removal of microbial pathogens and/or contaminants for preservation of perishables.  The system comprises an air moving device for delivering air from an environment and through a reaction chamber having a reflective chamber housing, one or more ultraviolet lamps configured to remove pathogens from the air, and a series of filters that can assist in removing pathogens,  particulate matter and reducing VOCs, and hence, remove ozone, odors or a combination thereof from the air before returning back into a room or storage area (see paragraphs [0011]-[0012] and [0014]). 
Kleinberger discloses that UV lamps emit radiation in the UVC range and in other aspects, the lamps emit radiation at a lower or higher UV level and may also produce ozone. In other aspects, one or more lamps of other wavelengths may be utilized (see paragraph [0016]).  The UV chamber #110 contains one or more UV lamps #109 selected for producing UV light energy or radiation for killing any pathogens that escape and survive antimicrobial filter #116.  In the depicted embodiment, for example, there are two germicidal mercury vapor UV lamps, each 538 mm long and each rated at about 254 nm UV light at 25.6 W for producing UVC irradiation, with a design lifetime of up to 10,000 hours. In other embodiments, the UV lamps are selected with other ratings, for example, a wavelength sufficiently close to 254 nm UV that it's comparably effective at pathogen killing, about 100 nm to about 280 nm (UVC range), about 280 nm to about 320 nm (UVB range), in other numbers (one or three or more), and/or of different size and specification (e.g., different wavelength, UVA or UVB, different wattage, different size, lifetimes, etc.), depending on the intended application and desired design parameters. The pre-treated air is then introduced into the reflective chamber #210 where it is exposed to irradiation from one or more UV lamps #209. The number and rating of the UV lamps #209 are selected for the particular application. For example, in typical embodiment there are two short-wave UVC lamps each rated at about 180 nm UV, 25.6 W, for removing ethylene from the air.  In other embodiments, the reflective chamber #210 includes one or three or more UV lamps, and/or UV lamps with other wavelength ratings (e.g., UVA or UVB) and/or wattages (e.g., a wavelength sufficiently close to 180 nm UV that it's comparably effective at producing ozone), depending on the intended application and desired design parameters (see paragraphs [0041] and [0051]).
It is evidenced by Soo that “UV light covers a wavelength spectrum from 100 to 380nm and is subdivided into three regions by wavelength: UVA (320 to 400nm), UVB (280 to 320nm) and UVC (200 to 280nm).  Among them, UVC has the strongest germicidal effect and is widely used in the form of mercury lamps to inactivate microorganisms (see page 11, 1st paragraph).”  
Since Kleinberger makes operable the use of one or more UV lamps, such as UVA, UVB and UVC, with different wavelengths depending on the desired design parameters and intended application, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, in view of Fink and Gates, by having a UV light lamp having a wavelength that kills or renders micro-organisms non-contagious wherein said wavelength is approximately 354nm, as claimed by the applicant, with a reasonable expectation of success, as Kleinberger teaches a system for the removal of microbial pathogens and/or contaminants for preservation of perishables an air moving device for delivering air from an environment and through a reaction chamber having a reflective chamber housing, a series of filters that can assist in removing pathogens, particulate matter and reducing VOCs, and one or more ultraviolet lamps in the UVC range or other wavelengths, such as UVA, depending on the intended application and desired design parameters, wherein the UV chamber contains one or more UV lamps selected for producing UV light energy or radiation for killing any pathogens that escape and the survive antimicrobial filter,  and the UV lamps are selected with other ratings, for example, a wavelength sufficiently close to 254 nm UV that it's comparably effective at pathogen killing, about 100 nm to about 280 nm (UVC range), about 280 nm to about 320 nm (UVB range), in other numbers (one or three or more), and/or of different size and specification (e.g., different wavelength, UVA or UVB, different wattage, different size, lifetimes, etc.), depending on the intended application and desired design parameters (see paragraphs [0041] and [0051]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nelsen, in view of Kleinberger and as evidenced by Soo.
In regards to Claim 18, Nelsen discloses the air filtration system as recited in claim 17, but fails to disclose wherein said wavelength is approximately 354nm.
However, Kleinberger teaches a system for the removal of microbial pathogens and/or contaminants for preservation of perishables.  The system comprises an air moving device for delivering air from an environment and through a reaction chamber having a reflective chamber housing, one or more ultraviolet lamps configured to remove pathogens from the air, and a series of filters that can assist in removing pathogens,  particulate matter and reducing VOCs, and hence, remove ozone, odors or a combination thereof from the air before returning back into a room or storage area (see paragraphs [0011]-[0012] and [0014]). 
Kleinberger discloses that UV lamps emit radiation in the UVC range and in other aspects, the lamps emit radiation at a lower or higher UV level and may also produce ozone. In other aspects, one or more lamps of other wavelengths may be utilized (see paragraph [0016]).  The UV chamber #110 contains one or more UV lamps #109 selected for producing UV light energy or radiation for killing any pathogens that escape and survive antimicrobial filter #116.  In the depicted embodiment, for example, there are two germicidal mercury vapor UV lamps, each 538 mm long and each rated at about 254 nm UV light at 25.6 W for producing UVC irradiation, with a design lifetime of up to 10,000 hours. In other embodiments, the UV lamps are selected with other ratings, for example, a wavelength sufficiently close to 254 nm UV that it's comparably effective at pathogen killing, about 100 nm to about 280 nm (UVC range), about 280 nm to about 320 nm (UVB range), in other numbers (one or three or more), and/or of different size and specification (e.g., different wavelength, UVA or UVB, different wattage, different size, lifetimes, etc.), depending on the intended application and desired design parameters. The pre-treated air is then introduced into the reflective chamber #210 where it is exposed to irradiation from one or more UV lamps #209. The number and rating of the UV lamps #209 are selected for the particular application. For example, in typical embodiment there are two short-wave UVC lamps each rated at about 180 nm UV, 25.6 W, for removing ethylene from the air.  In other embodiments, the reflective chamber #210 includes one or three or more UV lamps, and/or UV lamps with other wavelength ratings (e.g., UVA or UVB) and/or wattages (e.g., a wavelength sufficiently close to 180 nm UV that it's comparably effective at producing ozone), depending on the intended application and desired design parameters (see paragraphs [0041] and [0051]).
It is evidenced by Soo that “UV light covers a wavelength spectrum from 100 to 380nm and is subdivided into three regions by wavelength: UVA (320 to 400nm), UVB (280 to 320nm) and UVC (200 to 280nm).  Among them, UVC has the strongest germicidal effect and is widely used in the form of mercury lamps to inactivate microorganisms (see page 11, 1st paragraph).”  
Since Kleinberger makes operable the use of one or more UV lamps, such as UVA, UVB and UVC, with different wavelengths depending on the desired design parameters and intended application, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen by having a UV light lamp having a wavelength that kills or renders micro-organisms non-contagious wherein said wavelength is approximately 354nm, as claimed by the applicant, with a reasonable expectation of success, as Kleinberger teaches a system for the removal of microbial pathogens and/or contaminants for preservation of perishables an air moving device for delivering air from an environment and through a reaction chamber having a reflective chamber housing, a series of filters that can assist in removing pathogens, particulate matter and reducing VOCs, and one or more ultraviolet lamps in the UVC range or other wavelengths, such as UVA, depending on the intended application and desired design parameters, wherein the UV chamber contains one or more UV lamps selected for producing UV light energy or radiation for killing any pathogens that escape and the survive antimicrobial filter,  and the UV lamps are selected with other ratings, for example, a wavelength sufficiently close to 254 nm UV that it's comparably effective at pathogen killing, about 100 nm to about 280 nm (UVC range), about 280 nm to about 320 nm (UVB range), in other numbers (one or three or more), and/or of different size and specification (e.g., different wavelength, UVA or UVB, different wattage, different size, lifetimes, etc.), depending on the intended application and desired design parameters (see paragraphs [0041] and [0051]).
Claims 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen, in view of Bruno.
In regards to Claim 19, Nelsen discloses the air filtration system as recited in claim 12, but fails to disclose wherein the UV shield further comprises offset holes in said shield to allow airflow out of said system.
However, Bruno teaches an air purification assembly (#10) comprising a filter (#50), a UV light source (#62) which emits light at wavelengths of 254nm, a cylindrical body (#31), i.e. UV shield, a base assembly (#40, #41), and a fan/motor unit (#24) (see figures 1-6 and paragraphs [0044]-[0046], [0050]-[0052] and [0065]).
Bruno further teaches wherein the cylindrical body (#31), i.e. UV shield, surrounds the UV light source (#62), and the cylindrical body (#31), i.e. UV shield, has a plurality of circular air passage holes (#32) to allow purified air to flow out of the air purification assembly (see figures 3 and 5-6, and paragraphs [0072] and [0074]-[0076]).  This is considered equivalent to offset holes in said shield to allow airflow out of said system, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, by having offset holes in said shield to allow airflow out of said system, as claimed by the applicant, with a reasonable expectation of success, as Bruno teaches an air purification assembly comprising a filter, a UV light source which emits light at wavelengths of 254nm, a cylindrical body, i.e. UV shield, a base assembly, and a fan/motor unit, wherein the cylindrical body, surrounds the UV light source, and the cylindrical body has a plurality of circular air passage holes to allow purified air to flow out of the air purification assembly, thereby ensuring sufficient forced air circulation and air purification (see figures 3 and 5-6, and paragraphs [0072] and [0074]-[0076]).  
In regards to Claim 21, Nelsen discloses the air filtration system as recited in claim 12, but fails to disclose wherein said UV shield has outer wall air holes and inner wall air holes that surround said UV lamp.
However, Bruno teaches an air purification assembly (#10) comprising a filter (#50), a UV light source (#62) which emits light at wavelengths of 254nm, a cylindrical body (#31), i.e. UV shield, a base assembly (#40, #41), and a fan/motor unit (#24) (see figures 1-6 and paragraphs [0044]-[0046], [0050]-[0052] and [0065]).
Bruno further teaches wherein the cylindrical body (#31), i.e. UV shield, surrounds the UV light source (#62), and the cylindrical body (#31), i.e. UV shield, has a plurality of circular air passage holes (#32) at one end of the cylinder body (#31) to allow purified air to flow out of the air purification assembly and one or more air passage orifices (not illustrated), at the opposite end, in communication with the fan/motor (#24) (see figures 3 and 5-6, and paragraphs [0072] and [0074]-[0076]).  Since air moves from the cylinder body to the outside  of the air purification assembly and air moves in from the fan/motor to inside of the cylindrical body (#31), it is considered obvious, absent evidence to the contrary that there are outer wall air holes and inner wall air holes that surround the UV lamp, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, by having said UV shield having outer wall air holes and inner wall air holes that surround said UV lamp, as claimed by the applicant, with a reasonable expectation of success, as Bruno teaches an air purification assembly comprising a filter, a UV light source which emits light at wavelengths of 254nm, a cylindrical body, i.e. UV shield, a base assembly, and a fan/motor unit, wherein the cylindrical body, surrounds the UV light source, and the cylindrical body has a plurality of circular air passage holes to allow purified air to flow out of the air purification assembly, thereby ensuring sufficient forced air circulation and air purification (see figures 3 and 5-6, and paragraphs [0072] and [0074]-[0076]).  
In regards to Claim 22, Nelsen, in view of Bruno, discloses the air filtration assembly as recited in claim 19.  Although Nelsen, as modified above, is silent in regards to wherein said off-set holes of said UV shield minimizes UV exposure of said filter and other internal component while allowing for airflow, Nelsen, as modified above, discloses substantially the same air filtration system as claimed by the applicant.  Therefore, it is reasonably obvious, absent evidence to the contrary, that Nelsen’s air filtration system, as modified above, will function in the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In regards to Claims 23 and 24, Nelsen discloses the air filtration assembly as recited in claim 12, but fails to disclose wherein said UV shield has handles and wherein said handles are integrated into said UV shield.
However, Bruno teaches an air purification assembly (#10) comprising a filter (#50), a UV light source (#62) which emits light at wavelengths of 254nm, a cylindrical body (#31), i.e. UV shield, a base assembly (#40, #41), and a fan/motor unit (#24) (see figures 1-6 and paragraphs [0044]-[0046], [0050]-[0052] and [0065]).
Bruno further teaches wherein the cylindrical body (#31), i.e. UV shield, surrounds the UV light source (#62), and the cylindrical body (#31), i.e. UV shield, includes a handle (#33 plug/stopper having #34 gripping means) which is integrated into the cylindrical body (#31), i.e. UV shield, which serves as a locking support for the cylindrical body and the gripping means (#34) aids in locking in and for removing the cylindrical body from the air purification assembly (#10) (see figures 4a-4d and paragraphs [0077]-[0078]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtration system as disclosed by Nelsen, by having said UV shield to have handles wherein said handles are integrated into said UV shield, as claimed by the applicant, with a reasonable expectation of success, as Bruno teaches an air purification assembly comprising a filter, a UV light source which emits light at wavelengths of 254nm, a cylindrical body, i.e. UV shield, a base assembly, and a fan/motor unit, wherein the cylindrical body, surrounds the UV light source, and the cylindrical body includes a handle which is integrated into the cylindrical body, which serves as a locking support for the cylindrical body and the gripping means aids in locking in and for removing the cylindrical body from the air purification assembly, thereby making it easy for the user to remove and replace the cartridge and cylindrical body from the air purification assembly (see figures 4a-4d and paragraphs [0077]-[0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759